Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kean DeCarlo on 6/3/21.
This Examiner’s Amendment is based on the ENTERED after final amendment of 5/27/21.
The application has been amended as follows:
Claim 1, line 9 “receive a rung of” has been changed to ---receive one of the plurality of rungs of---
Claim 1, line 24 “for a rung of the selectively” has been changed to ---for one of the plurality of rungs of the----
Claim 1, line 25 “received ladder” has been changed to ---ladder---
Claim 1, line 33 “receive a rung of” has been changed to ---receive one of the plurality of rungs of---
Claim 1, line 35 “the desired acute angle β,” has been changed to ---the desired acute angle β.---

Claim 11, line 3, “selectively received” has been deleted.
Claim 11, line 5, “received” has been deleted.
Claims 23-34 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 1 is the inclusion of wherein the longitudinal length of the trough member is less than the width of the legs of the ladder and less than a longitudinal length of the spacing member to allow access, from a front elevational aspect, to portions of the support member that define a plurality of openings that are configured to operatively receive a plurality of fasteners, which are configured to mount the support member to the structure and less than the width of the legs of the ladder; wherein the longitudinal length of the trough member allows for a rung of the selectively received ladder to be seated thereon an upper surface of the second planar member of the trough 4Attorney Docket Number: F103393 1020US.1 U.S. Patent Application Number: 15/927267 member and allows for the trough member to be positioned between the spaced legs of the ladder, wherein the trough member is offset longitudinally from a center point of the spacing member, wherein one end of the trough member is longitudinally spaced away from a first end edge of the support member at a first distance and the opposite end of the trough member is longitudinally spaced away from a second end edge of the spacing member at a second distance, and wherein the first distance is less than the second distance.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CANDACE L BRADFORD/           Examiner, Art Unit 3634    

/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634